Citation Nr: 1515114	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

Review of the claims file reflects that the Veteran first filed a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities in September 2008.  By an April 2009 rating decision, service connection for peripheral neuropathy of the bilateral upper and lower extremities was denied based upon a finding that the evidence of record did not show a diagnosis of peripheral neuropathy.  The Veteran did not file a notice of disagreement to the April 2009 rating decision.  In July 2010, the Veteran filed another claim seeking entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

Because the Veteran did not appeal the April 2009 rating decision, the RO treated the Veteran's July 2010 claim as a claim to reopen the issue of entitlement to service connection for peripheral neuropathy.  In that regard, in cases where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, normally, the Board would be determining first whether new and material evidence has been received on the issue, and if it reopened the claim, proceed to the merits of the claim. 

In this instance, however, the Board finds that the RO received new evidence within one year of the April 2009 rating decision which denied the claim on the basis that a diagnosis of peripheral neuropathy was not shown.  However, review of the evidence reveals that records from the Social Security Administration (SSA) were received by the RO in May 2009, one month after the April 2009 rating decision.  The medical records received reflect a diagnosis of diabetic neuropathy.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final.  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  The new evidence from the SSA was not considered by the RO in an adjudication concerning a claim of service connection for peripheral neuropathy until the June 2011 rating decision.  Therefore, the claim is before the Board as an original claim for service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Obstructive Sleep Apnea

The Veteran contends that his obstructive sleep apnea was caused or aggravated by his service-connected PTSD.  In his July 2011 notice of disagreement, he also stated that he has experienced sleep problems continuously since active duty service.

In December 2010, the Veteran was provided with a VA examination regarding the etiology of his obstructive sleep apnea.  The VA examiner opined that the Veteran's obstructive sleep apnea was not caused by his service-connected PTSD because PTSD does not cause anatomical airway obstruction that causes obstructive sleep apnea.  However, the examiner later identified PTSD as a risk factor for the Veteran's obstructive sleep apnea.  

Although the VA examiner opined that the Veteran's obstructive sleep apnea was not caused by his service-connected PTSD, the examiner did not provide an opinion as to whether the Veteran's obstructive sleep apnea is aggravated by his service-connected PTSD.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Additionally, the examiner provided no opinion as to whether the Veteran's obstructive sleep apnea is directly related to his active duty service.

Therefore, the Board finds the December 2010 VA examination report to be inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one).  Consequently, a remand is required in order to obtain an opinion regarding aggravation and direct service connection.

II.  Peripheral Neuropathy

Review of the record reflects that the Veteran has not been provided with a VA examination assessing the etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.

In this case, the Veteran contends that his peripheral neuropathy is etiologically related to his in-service exposure to Agent Orange.  In that regard, the Board observes that the Veteran's exposure to Agent Orange is conceded based upon his military service in Vietnam from April 1969 to April 1970.  Although the evidence does not show a diagnosis of early-onset peripheral neuropathy within the time period prescribed by regulation, the Veteran maintains that his peripheral neuropathy was caused by his in-service exposure to Agent Orange.  In support of his claim, he has submitted internet articles stating that the onset of peripheral neuropathy may occur outside of VA's presumptive parameters and still be related to in-service Agent Orange exposure.  The Board finds this evidence to satisfy the "low" threshold of McLendon; accordingly, a VA examination should be provided to the Veteran to determine the etiology of his peripheral neuropathy.  See also Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his obstructive sleep apnea.  All necessary tests should be performed.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  The examiner must consider all evidence of record, to include the Veteran's lay statements regarding the onset and continuity of his symptoms.  After a thorough review of the evidence in the claims file, the examiner must provide the following opinions:

*Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea was caused or aggravated by the Veteran's service-connected PTSD?

Aggravation is defined as a permanent worsening of a disability beyond its normal progression.

*Is it at least as likely as not that the Veteran's obstructive sleep apnea is directly related to his active duty service?

The rationale for all opinions offered must be provided.

2.  Schedule the Veteran for an appropriate VA examination to determine the existence and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  The examiner is requested to determine whether peripheral neuropathy of the upper and lower extremities is present, and if so, the etiology of such.  All necessary tests, to include electromyography and/or nerve conduction studies, should be performed.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  The examiner must consider all evidence of record, to include the Veteran's lay statements and the evidence submitted by the Veteran suggesting that peripheral neuropathy may still be associated with in-service Agent Orange exposure even if it occurs outside of VA's presumptive parameters.  The examiner must provide the following opinions:

*Rule in or rule out a diagnosis of peripheral neuropathy of the upper and lower extremities. 

*Is it at least as likely as not (a 50 percent probability or greater) that any peripheral neuropathy of the upper and/or lower extremities is related to the Veteran's active duty service, to include his conceded exposure to Agent Orange?  Providing a negative opinion based upon the rationale that the Veteran's peripheral neuropathy was not diagnosed within the presumptive period is not adequate.

The rationale for all opinions offered must be provided.

3.  Upon completion of the above development, and any additional development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




